Citation Nr: 0505097	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for left ear hearing 
loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1986 to February 1989.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from an April 
1998 rating decision by the St. Petersburg Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for left ear hearing loss, rated 
noncompensable, and denied service connection for right ear 
hearing loss.  In September 2003, the Board remanded these 
issues to provide the veteran notice and to arrange for an 
audiological evaluation. 


FINDINGS OF FACT

1.  A chronic right ear hearing loss disability was not 
manifested in service; sensorineural hearing loss in the 
right ear was not manifested in the first postservice year; 
and there is no competent evidence that the veteran now a 
right ear hearing loss disability.   

2.  Throughout the appeal period the average left ear 
puretone threshold has been no worse than 31 decibels, and 
speech recognition ability has been 100 percent.


CONCLUSION OF LAW

1.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2004).

2.  A compensable rating for left ear hearing loss is not 
warranted. 38 C.F.R. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
Tables VI, VIA,VII, Code 6100, 4.86 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 1998 decision 
denying his claim.  In that decision and in a May 1999 
statement of the case (SOC), he was notified of the evidence 
necessary to substantiate his claim, and of what was of 
record.  By a June 2001 supplemental SOC and correspondence 
in March 2004, he was notified of the VCAA and how it applied 
to his claim.  The June 2001 SSOC, the March 2004 letter, and 
an August 2004 SSOC clearly cited the changes in the law 
brought about by the VCAA and implementing regulations, and 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He was notified that evidence submitted 
within a year would be considered.  In fact, all evidence 
received in the interim has been accepted for the record and 
considered.  Although the veteran was not specifically 
advised to submit everything he had pertinent to his claims, 
he was advised that VA would obtain any Federal government 
records, including any VA treatment records and that if he 
completed the provided releases VA would assist him in 
obtaining the identified records.  This notice was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claim.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the veteran filed his 
claim prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits in a June 2001 SOC 
subsequent to the VCAA notice.  
Regarding the duty to assist, the VCAA requires VA to provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision. Here, VA arranged for an 
examination in May 1996; he was seen in September 1997; VA 
arranged for another examination in January 1998 and obtained 
an advisory medical opinion in February 1998; and the veteran 
was again examined in February 2000.  He failed (without 
giving cause) to report for further examinations scheduled in 
February, June, and September 2002; and May 2004.  (He was 
notified in August 2002 and March 2004 of the consequences of 
failing to report for such examinations.)  The duty to assist 
provisions of the VCAA are also met.  

II.	Factual Background

The veteran's DD form 214 reflects that his military 
occupation was a cannon crewman.  His service medical records 
(SMR's) reveal that on December 1985 entrance examination no 
hearing abnormalities were noted.  A record dated in February 
1988 shows that the veteran had complaints of hearing loss in 
both ears.  It was noted that he had fired over 1000 rounds 
of M-16 ammunition the previous day.  The assessment was 
"temporary threshold shift two degrees" due to recent noise 
exposure.  

Postservice medical records include a May 1996 VA 
audiological evaluation when a history of noise exposure 
(with ear protection) in the military was noted.  Audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
   LEFT
20
20
15
20
50

The average right ear puretone threshold was 15 decibels, and 
speech discrimination was 100 percent.  The average left ear 
puretone threshold was 27 decibels, with 100 percent speech 
discrimination.  It was noted that the veteran had moderate 
left ear sensorineural hearing loss at 4000 hertz and mild 
right ear sensorineural hearing loss at 6000 hertz. 
On September 1997 VA audiological evaluation it was noted 
that the veteran had noise exposure in the military.  The 
audiologist reported that the veteran's right ear hearing was 
within normal limits; that he had moderate left ear high 
frequency sensorineural hearing loss; and that his speech 
discrimination was excellent.  

A January 1998 VA audiogram showed that puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
20
   LEFT
15
25
25
25
50

The average right ear puretone threshold was 18 decibels, and 
speech discrimination was 100 percent.  The average left ear 
puretone threshold was 31 decibels, and speech discrimination 
was 100 percent.  It was noted that the veteran blamed his 
hearing loss on cannon and other large and small arms fire, 
and that on one occasion  he had complaints of hearing loss 
immediately following firing exercises during which he wore 
ear protection. 

The RO sought a medical advisory opinion as to whether the 
veteran's hearing loss was related to service.  The response 
in February 1998 was that the veteran's documented hearing 
loss was at least as likely as not secondary to acoustic 
trauma in service.  

In April 1998, the RO granted service connection for left ear 
hearing loss, rated noncompensable, effective September 30, 
1997; and denied service connection for right ear hearing 
loss.  

A February 2000 VA audiogram showed that puretone thresholds 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
   LEFT
20
20
15
20
50
The average right ear puretone threshold was 14 decibels, and 
the average left ear puretone threshold was 26 decibels.  
Speech discrimination was 100 percent bilaterally.  It was 
noted that the right ear was within normal limits between 250 
and 4000 hertz, and had a mild sensorineural loss at 6000 
hertz.  The left ear was within normal limits between 250 and 
3000 hertz, and had moderate sensorineural loss at 4000 
hertz.  

In February and June 2002, the veteran failed to report for 
VA audiological evaluations.  In August 2002, he was 
specifically notified that an examination was necessary to 
make a determination on his claim and without an examination 
there was insufficient evidence to allow for an increase.  In 
September 2002, the veteran again failed to report for a 
scheduled VA audiological evaluation.  After the Board 
remanded the claims in September 2003, and the veteran was 
notified in March 2004 of the consequences of failing to 
report for an examination, he failed to report for a May 2004 
VA audiological evaluation, and did not provide cause.   

III.	Criteria and Analysis

Service Connection for Right Ear Hearing Loss

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To establish service connection for a 
disability, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability). Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination. 38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655.  If the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, 
or a claim for an increase, the claim shall be denied.  

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a right 
ear hearing loss disability (as defined by regulation).  
Although postservice medical records have noted that he has a 
right ear sensorineural hearing loss, such loss has only been 
noted in the higher frequencies (above 4000 hertz), which are 
not considered in determining whether is a hearing loss by VA 
standards.  Absent proof of a present disability, there is no 
valid claim of service connection. See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As a layperson, the veteran is 
not competent to establish by his own opinion that he has the 
claimed disability.  Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).

Notably, the veteran failed to report for VA audiological 
evaluations scheduled in February, May, and September 2002, 
and May 2004 (in part to assist him in establishing he has a 
hearing loss disability) and has not provided cause for doing 
so.  He has been advised of the consequences of failing to 
report for scheduled VA evaluations.  Consequently, this 
determination must be based on the current record, which does 
not show the disability for which service connection is 
sought.  The threshold requirement for establishing service 
connection is not met.  The preponderance of the evidence is 
against the claim.  Hence, it must be denied.  

Compensable Rating for Left Ear Hearing Loss 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.

The appropriate evaluation for a hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state- licensed audiologist) including puretone thresholds 
and speech discrimination (Maryland CNC test). See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  One exceptional 
pattern of hearing impairment occurs when the puretone 
thresholds in each of the four frequencies (1,000, 2,000, 
3,000 and 4,000 Hertz) are 55 decibels or greater.  Table VII 
is used to determine the rating assigned by combining the 
Roman numeral designations for hearing impairment of each 
ear. 

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a numerical 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383. 38 C.F.R. § 4.85(f).

The schedular criteria for evaluation of auditory acuity 
impairment were amended, effective June 10, 1999.  However, 
where there is no exceptional pattern of hearing impairment, 
the revised criteria include no substantive changes to those 
prior.  Since the an exceptional pattern is not shown here 
(no puretone threshold considered is above 55 decibels) 
rating under Table VIA is not indicated.  For expediency, the 
revised criteria are cited/applied. 

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied. Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, the maximum level of left ear hearing 
impairment shown during the appellate period does not warrant 
increase; hence, "staged ratings" are not warranted.

Review of all audiometry during the appellate period shows 
that the veteran's average left ear puretone threshold never 
exceeded 31 decibels, and discrimination has consistently 
been 100 percent.  Such findings reflect Level I hearing 
acuity under 38 C.F.R. § 4.85, Table VI, and warrant a 0 
percent rating under 38 C.F.R. § 4.85, Table VII.  

The veteran's lay assertions of hearing impairment are 
insufficient to establish entitlement to a compensable rating 
because the rating of hearing loss disability involves the 
mechanical application of the rating schedule to numeric 
designations assigned to official audiometry results.  
Furthermore, he was notified in August 2002 and March 2004 
that there was insufficient evidence to allow for an increase 
in his claim without another VA audiological evaluation, bit 
did not report for several scheduled VA audiological 
evaluations, and provided no cause.  

Finally, factors warranting referral for extraschedular 
consideration, such as frequent hospitalizations or marked 
interference with employment due to this disability, are 
neither shown by the record, nor alleged.  Accordingly, the 
claim must be denied.





ORDER

Service connection for right ear hearing loss is denied.  

A compensable rating for left ear hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


